MANTON, Circuit Judge
(dissenting).
After being a resident of this country for 26 years, the alien visited Canada and was returning by a new route, crossing the border at Fort Covington, N. Y. He is now being ordered deported solely because he entered without inspection in violation of section 19 of the Immigration Act of 1917 (8 USCA § 155). There is nothing in denial of his statement that he was looking for the customs and immigration office at the international border. The fact that he passed beyond it a half a mile is not convincing that he knew of it. But it is inferred that he was violating the customs law in bringing in some fur coats. He fnllv explained his intention to declare these and pay the customs duty. Nothing appears in opposition to the explanations made by him unless wo are ready to indulge in an inference of guilt, as must be done to sustain this deportation. The castelearly comes within the rule of Thack v. Zurbrick, 51 F.(2d) 634 (C. C. A. 6). Indeed, the reason he was deported by the Commissioner was that he had been guilty of hav ing committed a felony involving moral turpitude while within the country. This we have held is not a sufficient reason for Ms deportation. U. S. ex rel. Consiglio v. Day, 55 F(2d) 228 (C. C. A. 2).
The judgment should be reversed.